FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June 2011 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued as Company announcements in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  Exhibit 1 Total Voting Rights dated 31st May 2011 Exhibit 2 Director/PDMR Shareholding dated 1st June 2011 Exhibit 3 Publication of Prospectus dated 7th June 2011 Exhibit 4 Publication of Prospectus dated 7th June 2011 Exhibit 5 Deutsche Bank Global Financials Conference dated 8th June 2011 Exhibit6 Blocklisting dated 8th June 2011 Exhibit7 Director/PDMR Shareholding dated 8th June 2011 Exhibit 8 Goldman Sachs European Financials Conference dated 9th June 2011 Exhibit 9 Publication of Prospectus dated 14th June 2011 Exhibit 10 Publication of Prospectus dated 15th June 2011 Exhibit 11 Director/PDMR Shareholding dated 21st June 2011 Exhibit 12
